As filed with the Securities and Exchange Commission on July 30, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end:February 29, 2016 Date of reporting period:May 31, 2015 Item 1. Schedules of Investments. Vivaldi Orinda Hedged Equity Fund Schedule of Investments May 31, 2015 (Unaudited) Shares Value COMMON STOCKS - 71.6% Consumer Discretionary - 16.0% Advance Auto Parts, Inc. $ Barnes & Noble, Inc. ^ Bed Bath & Beyond, Inc. ^ CBS Corp. Deckers Outdoor Corp. ^* Dick's Sporting Goods, Inc. Grand Canyon Education, Inc. ^ Imvescor Restaurant Group ^† International Speedway Corp. La-Z-Boy, Inc. McDonald's Corp. Media General, Inc. ^* Michael Kors Holdings Ltd. ^† Mohawk Industries, Inc. ^ Panera Bread Co. ^ Potbelly Corp. ^ Shake Shack, Inc. ^ Shutterfly, Inc. ^ Sinclair Broadcast Group, Inc. - Class A Speedway Motorsports, Inc. Starwood Hotels & Resorts Worldwide, Inc. The Home Depot, Inc. Tile Shop Holdings, Inc. ^ Tupperware Brands Corp. Zulily, Inc. ^ Consumer Staples - 7.4% Darling Ingredients, Inc. ^* Diageo PLC - ADR † Molson Coors Brewing Co. * Pepsico, Inc. Spectrum Brands Holdings, Inc. * The Procter & Gamble Co. Treehouse Foods, Inc. ^ Unilever NV - ADR † Vector Group Ltd. Whole Foods Market, Inc. Energy - 5.9% Capital Product Partners LP † Chevron Corp. ConocoPhillips Era Group, Inc. ^* Royal Dutch Shell PLC - ADR † Sanchez Energy Corp. ^ Schlumberger Ltd. † Suncor Energy, Inc. † Financials - 10.8% American International Group, Inc. * Arthur J. Gallagher & Co. BGC Partners, Inc. Investors Title Co. JPMorgan Chase & Co. Leucadia National Corp. MetLife, Inc. Ocwen Financial Corp. ^ PNC Financial Services Group, Inc. StoneCastle Financial Corp. Tetragon Financial † The Toronto-Dominion Bank † Wells Fargo & Co. Health Care - 9.1% Abbott Laboratories Alliance Healthcare Services, Inc. ^ AmerisourceBergen Corp. Antares Pharma, Inc. ^ Cempra, Inc. ^ Community Health Systems, Inc. ^ ICON PLC ^† Isis Pharmaceuticals, Inc. ^ Johnson & Johnson Mylan NV ^† Novartis AG - ADR † Novavax, Inc. ^ Ophthotech Corp. ^ PAREXEL International Corp. ^ Industrials - 8.5% Armstrong World Industries, Inc. ^ Beacon Roofing Supply, Inc. ^ Chart Industries, Inc. ^ Continental Building Products, Inc. ^ Generac Holdings, Inc. ^ General Electric Co. Hubbell, Inc. ITT Corp. Macquarie Infrastructure Corp. * Navios Maritime Partners LP † Regal Beloit Corp. Ritchie Bros. Auctioneers, Inc. † United Parcel Service, Inc. Information Technology - 4.6% Blackhawk Network Holdings, Inc. ^ Ebay, Inc. ^ HomeAway, Inc. ^ King Digital Entertainment PLC †* Microchip Technology, Inc. Paychex, Inc. Materials - 8.1% Ball Corp. * Berry Plastics Group, Inc. ^ CEMEX SAB de CV - ADR ^† Eagle Materials, Inc. * Huntsman Corp. KapStone Paper & Packaging Corp. Louisiana Pacific Corp. ^ LyondellBasell Industries NV † OM Group, Inc. Packaging Corporation of America PolyOne Corp. Sealed Air Corp. * Senomyx, Inc. ^ Sonoco Products Co. Telecommunication Services - 0.5% Verizon Communications, Inc. Utilities - 0.7% ITC Holdings Corp. Southern Co. TOTAL COMMON STOCKS (Cost $33,893,916) EXCHANGE-TRADED FUNDS - 2.8% iShares Russell 2000 ProShares Short Russell 2000 ^ ProShares Short S&P 500 ^ TOTAL EXCHANGE-TRADED FUNDS (Cost $1,391,229) CLOSED-END MUTUAL FUNDS - 4.7% American Capital Limited ^* BlackRock Capital Investment Corp. Fifth Street Finance Corp. Saratoga Investment Corp. WhiteHorse Finance, Inc. TOTAL CLOSED-END MUTUAL FUNDS (Cost $2,254,030) PURCHASED OPTIONS - 0.1% Contracts Value Put Options - 0.1% S&P 500 Index Expiration: September 2015, Exercise Price: $2,000.00 10 SPDR S&P 500 Index Expiration: June 2015, Exercise Price: $209.00 TOTAL PURCHASED OPTIONS (Cost $64,705) TOTAL INVESTMENTS (Cost $37,603,880) - 79.2% Other Assets in Excess of Liabilities - 20.8% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR - American Depositary Receipt ^ Non-income producing. † U.S. traded security of a foreign issuer or corporation. * All or a portion of the security has been segregated for open short positions. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. Vivaldi Orinda Hedged Equity Fund Schedule of Securities Sold Short May 31, 2015 (Unaudited) Shares Value COMMON STOCKS - 11.2% Consumer Discretionary - 4.1% CarMax, Inc. $ D. R. Horton, Inc. Five Below, Inc. GoPro, Inc. Leggett & Platt, Inc. LifeLock, Inc. Norwegian Cruise Line Holdings Ltd. † Papa Murphy's Holdings, Inc. PulteGroup, Inc. Regal Entertainment Group Restoration Hardware Holdings, Inc. Target Corp. Wayfair, Inc. Consumer Staples - 0.4% Sprouts Farmers Market, Inc. Energy - 0.2% Dresser-Rand Group, Inc. Financials - 0.4% BofI Holding, Inc. World Acceptance Corp. Health Care - 1.4% Aegerion Pharmaceuticals, Inc. Healthstream, Inc. Inogen, Inc. Kythera Biopharmaceuticals, Inc. Medidata Solutions, Inc. Prestige Brands Holdings, Inc. Seattle Genetics, Inc. Industrials - 2.8% AAON, Inc. Healthcare Services Group, Inc. Knoll, Inc. Kornit Digital Ltd. † Owens Corning, Inc. Taser International, Inc. USG Corp. Watts Water Technologies, Inc. Information Technology - 0.3% Zillow Group, Inc. Materials - 1.5% Air Products & Chemicals, Inc. Louisiana Pacific Corp. Martin Marietta Materials Tronox Ltd. † Utilities - 0.1% WGL Holdings, Inc. TOTAL COMMON STOCKS (Proceeds $5,518,397) EXCHANGE-TRADED FUNDS - 5.4% iShares Russell 2000 ETF iShares Russell Mid-Cap ETF SPDR S&P 500 ETF Vanguard REIT ETF TOTAL EXCHANGE-TRADED FUNDS (Proceeds $2,700,648) WARRANTS - 0.0% Magnum Hunter Corp. (a) 0 TOTAL WARRANTS (Proceeds $0) 0 TOTAL SECURITIES SOLD SHORT (Proceeds $8,219,045) - 16.6% $ Percentages are stated as a percent of net assets. ADR - American Depositary Receipt † U.S. traded security of a foreign issuer or corporation. (a) Security valued at fair value using methods determined in good faith by or at the direction of the Board of Trustees of Advisors Series Trust The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. Vivaldi Orinda Macro Opportunities Fund Schedule of Investments May 31, 2015 (Unaudited) Shares Value COMMON STOCKS - 71.7% Consumer Discretionary - 24.8% Ann, Inc. ^ $ DIRECTV ^ Family Dollar Stores, Inc. Famous Dave's of America, Inc. ^* Finish Line, Inc. Foot Locker, Inc. * Francesca's Holdings Corp. ^ Geeknet, Inc. ^ Guess, Inc. * Imvescor Restaurant Group ^† Life Time Fitness, Inc. ^ Marriott Vacations Worldwide Corp. * Mazda Motor Corp. - ADR ^†* Nike, Inc. Potbelly Corp. ^* Priceline Group, Inc. ^* 95 Shutterfly, Inc. ^ Starbucks Corp. * Tilly's, Inc. ^* Town Sports International Holdings, Inc. ^* Zumiez, Inc. ^ Consumer Staples - 1.6% CVS Caremark Corp. * Darling Ingredients, Inc. ^* Roundy's, Inc. ^* Energy - 3.4% Arch Coal, Inc. ^ Atlas Energy Group LLC ^ BP PLC - ADR †* Dawson Geophysical Co. ^* Era Group, Inc. ^* Peabody Energy Corp. * Total SA - ADR †* Valero Energy Corp. Western Refining, Inc. * Financials - 8.5% AllianceBernstein Holding LP * American International Group, Inc. * Bank Of America Corp. Deutsche Bank AG †* Evercore Partners, Inc. Everest Re Group Ltd. †* Investors Title Co. Leucadia National Corp. MS&AD Insurance Group Holdings, Inc. - ADR ^†* Nomura Holdings, Inc. - ADR †* Ocwen Financial Corp. ^ StoneCastle Financial Corp. Tetragon Financial Group † T. Rowe Price Group, Inc. WisdomTree Investments, Inc. * Health Care - 8.9% Alliance Healthcare Services, Inc. ^ Catamaran Corp. ^† Centene Corp. ^ Gilead Sciences, Inc. ^ Health Net, Inc. ^ ICON PLC ^† Johnson & Johnson * Medtronic PLC † Molina Healthcare, Inc. ^* Omnicare, Inc. Synageva BioPharma Corp. ^ Industrials - 5.8% 3M Co. * Continental Building Products, Inc. ^ Cummins, Inc. * Deutsche Lufthansa AG - ADR ^†* General Dynamics Corp. * Northrop Grumman Corp. * Polypore International, Inc. ^ Quality Distribution, Inc. ^ Information Technology - 9.6% AOL, Inc. ^ Apple, Inc. * Check Point Software Technolgies Ltd. ^† Cisco Systems, Inc. Cognizant Technology Solutions Corp. - Class A ^* Corning, Inc. * Ebay, Inc. ^ Electronic Arts, Inc. ^ F5 Networks, Inc. ^* Harris Corp. iGate Corp. ^ Informatica Corp. ^ King Digital Entertainment PLC †* Microsoft Corp. * NetEase, Inc. - ADR † NVIDIA Corp. * Vishay Intertechnology, Inc. * Materials - 9.1% Agnico-Eagle Mines Ltd. †* ArcelorMittal SA - ADR †* Century Aluminum Co. ^* Domtar Corp. * Glencore PLC - ADR †* Hecla Mining Co. LyondellBasell Industries NV †* Nevsun Resources Ltd. †* Newmont Mining Corp. * NovaGold Resources Inc. ^† POSCO - ADR †* Royal Gold, Inc. * Rubicon Minerals Corp. ^† Schnitzer Steel Industries, Inc. * Sigma-Aldrich Corp. Tahoe Resources, Inc. †* TOTAL COMMON STOCKS (Cost $21,409,792) REITS - 1.0% Associated Estates Realty Corp. TOTAL REITS (Cost $293,908) EXCHANGE-TRADED FUNDS - 10.2% Deutsche X-trackers MSCI Europe Hedged Equity ETF Financial Select Sector SPDR ETF * iShares Currency Hedged MSCI Germany * iShares India 50 ETF * ProShares Short Russell 2000 ^ ProShares Short S&P 500 ^* SPDR S&P Bank ETF * United States Natural Gas Fund LP ^* WisdomTree Europe Hedged Equity ETF WisdomTree Germany Hedged Equity ETF * WisdomTree India Earnings Fund * TOTAL EXCHANGE-TRADED FUNDS (Cost $3,188,922) CLOSED-END MUTUAL FUNDS - 3.5% American Capital Ltd. ^* BlackRock Capital Investment Corp. Fifth Street Finance Corp. Saratoga Investment Corp. WhiteHorse Finance, Inc. * TOTAL CLOSED-END MUTUAL FUNDS (Cost $1,047,082) PURCHASED OPTIONS - 0.2% Contracts Value Call Options - 0.2% NVIDIA Corp. Expiration: January 2016, Exercise Price: $20.00 TOTAL PURCHASED OPTIONS (Cost $46,440) TOTAL INVESTMENTS (Cost $25,986,144) - 86.6% Other Assets in Excess of Liabilities - 13.4% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR - American Depositary Receipt ^ Non-income producing. † U.S. traded security of a foreign issuer or corporation. * All or a portion of the security has been segregated for open short positions. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. Vivaldi Orinda Macro Opportunities Fund Schedule of Securities Sold Short May 31, 2015 (Unaudited) Shares Value COMMON STOCKS - 21.3% Consumer Discretionary - 5.8% Ascena Retail Group, Inc. $ CarMax, Inc. Dollar Tree, Inc. Five Below, Inc. GoPro, Inc. Kate Spade & Co. LifeLock, Inc. Lululemon Athletica, Inc. Melco Crown Entertainment Ltd. - ADR † MGM Resorts International Netflix, Inc. Papa Murphy's Holdings, Inc. Restoration Hardware Holdings, Inc. Starbucks Corp. Tesla Motors, Inc. Under Armour, Inc. Wayfair, Inc. Wynn Resorts Ltd. Zoe's Kitchen, Inc. Consumer Staples - 1.3% Hain Celestial Group, Inc. Sprouts Farmers Market, Inc. The WhiteWave Foods Co. Energy - 4.6% Cabot Oil & Gas Corp. Callon Petroleum Co. Carrizo Oil & Gas, Inc. Concho Resources, Inc. Continental Resources, Inc. Diamondback Energy, Inc. Energy Transfer Equity LP Enterprise Products Partners LP Laredo Petroleum Holdings, Inc. Legacy Reserves LP Penn Virginia Corp. Pioneer Natural Resources Co. Plains All American Pipeline LP QEP Resources, Inc. Weatherford International PLC † Whiting Petroleum Corp. Financials - 0.2% BofI Holding, Inc. Health Care - 2.1% Alexion Pharmaceuticals, Inc. Esperion Therapeutics, Inc. Healthstream, Inc. Medidata Solutions, Inc. Prestige Brands Holdings, Inc. Industrials - 2.2% AAON, Inc. CSX Corp. Healthcare Services Group, Inc. Hertz Global Holdings, Inc. Kornit Digital Ltd. † Navistar International Corp. Taser International, Inc. Trex Co., Inc. Information Technology - 0.7% Viasat, Inc. Zillow Group, Inc. Materials - 0.6% Ecolab, Inc. Vulcan Materials Co. Telecommunication Services - 3.8% AT&T, Inc. Level 3 Communications, Inc. TOTAL COMMON STOCKS (Proceeds $6,489,376) EXCHANGE-TRADED FUNDS - 14.2% iShares Russell 2000 Index Fund SPDR Barclays Capital High Yield Bond ETF SPDR Dow Jones Industrial Average ETF iShares iBoxx Dollar Investment Grade Corporate Bond Fund iShares Nasdaq Biotechnology ETF Market Vectors Biotech ETF Powershares QQQ Trust, Series 1 SPDR S&P rust SPDR S&P Biotech ETF SPDR S&P Oil & Gas Exploration & Production ETF TOTAL EXCHANGE-TRADED FUNDS (Proceeds $4,220,131) REITS - 0.3% AvalonBay Communities, Inc. Urban Edge Properties TOTAL REITS (Proceeds $93,934) TOTAL SECURITIES SOLD SHORT (Proceeds $10,803,441) - 35.8% $ Percentages are stated as a percent of net assets. ADR - American Depositary Receipt † U.S. traded security of a foreign issuer or corporation. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. Vivaldi Orinda Macro Opportunities Fund Schedule of Futures Contracts May 31, 2015 (Unaudited) Description Number of Contracts Purchased / (Sold) Notional Value Settlement Month Unrealized Appreciation (Depreciation) Long Contracts 100 Ounce Gold Futures 5 $ December 2015 $ ) Silver Futures 3 December 2015 $ ) Short Contracts Australian Dollar Currency Futures ) $ ) June 2015 $ Euro Fx Currency Futures (7 ) ) September 2015 British Pound Currency Futures (9 ) ) June 2015 ) Japanese Yen Currency Futures (9 ) ) June 2015 10-Year U.S. Treasury Note Futures (9 ) ) September 2015 ) 30-Year U.S. Treasury Bond Futures (5 ) ) September 2015 ) $ ) As of May 31,2015, initial margin deposits of $135,380 have been pledged in connection with futures contracts. Orinda Income Opportunities Fund Schedule of Investments May 31, 2015 (Unaudited) Shares Value COMMON STOCKS - 0.7% Consumer Discretionary - 0.2% Peak Resorts, Inc. $ Financials - 0.5% America First Multifamily Investors LP * Ellington Financial LLC TOTAL COMMON STOCKS (Cost $1,739,003) REITS - 30.9% Financials - 30.9% American Capital Agency Corp. American Residential Properties, Inc. ^ Apollo Commercial Real Estate Finance, Inc. * Ashford Hospitality Trust, Inc. - Series D Cumulative Preferred Ashford Hospitality Trust, Inc. - Series E Cumulative Preferred Bluerock Residential Growth REIT, Inc. Campus Crest Communities, Inc. CBL & Associates Properties, Inc. - Series D Cumulative Preferred * CorEnergy Infrastructure Trust, Inc. DuPont Fabros Technology, Inc. - Series A Cumulative Preferred DuPont Fabros Technology, Inc. - Series B Cumulative Preferred Equity Commonwealth - Series E Cumulative Preferred * First Potomac Realty Trust - Series A Cumulative Preferred * Home Properties, Inc. Independence Realty Trust, Inc. * Inland Real Estate Corp. - Series A Cumulative Preferred * iStar Financial, Inc. - Series D Cumulative Preferred * iStar Financial, Inc. - Series E Cumulative Preferred iStar Financial, Inc. - Series F Cumulative Preferred * iStar Financial, Inc. - Series I Cumulative Preferred Jernigan Capital, Inc. ^ Monmouth Real Estate Investment Corp. - Series B Cumulative Preferred National Storage Affiliates Trust ^ New Residential Investment Corp. * New York Reit, Inc. Northstar Realty Finance Corp. Northstar Realty Finance Corp. - Series B Cumulative Preferred Pennsylvania Real Estate Investment Trust Preferred Apartment Communities, Inc. RAIT Financial Trust * RAIT Financial Trust - Senior Unsecured * RAIT Financial Trust - Series A Cumulative Preferred RAIT Financial Trust - Series B Cumulative Preferred RAIT Financial Trust - Series C Cumulative Preferred Select Income REIT Starwood Property Trust, Inc. * Wheeler Real Estate Investment Trust, Inc. Whitestone REIT * Winthrop Realty Trust TOTAL REITS (Cost $79,197,844) CONVERTIBLE PREFERRED STOCKS - 3.4% Financials - 3.4% CorEnergy Infrastructure Trust, Inc. - Series A Cumulative Preferred EPR Properties - Series E Convertible Preferred * FelCor Lodging Trust, Inc. - Series A Convertible Preferred * Inland Real Estate Corp. - Series B Cumulative Preferred Wheeler Real Estate Investment Trust, Inc. - Series C Cumulative Convertible Preferred ^ ~ TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $8,151,298) PREFERRED STOCKS - 53.7% Financials - 2.1% JPMorgan Chase & Co. - Series AA Non-Cumulative Preferred ^ M/I Homes, Inc. - Series A Non-Cumulative Preferred * TravelCenters of America LLC - Senior Unsecured, 8.00% TravelCenters of America LLC - Senior Unsecured, 8.25% Energy - 1.7% Breitburn Energy Partners LP - Series A Cumulative Preferred Legacy Reserves LP - Series B Cumulative Preferred Tsakos Energy Navigation Ltd. - Series D Cumulative Preferred ^† Vanguard Natural Resources LLC - Series B Cumulative Preferred Financials - 48.5% AG Mortgage Investment Trust, Inc. - Series A Cumulative Preferred AG Mortgage Investment Trust, Inc. - Series B Cumulative Preferred American Capital Agency Corp. - Series P Cumulative Preferred American Capital Agency Corp. Depositary Shares 1/1000 - Series B Cumulative Preferred * American Realty Capital Properties, Inc. - Series F Cumulative Preferred * AmTrust Financial Services, Inc. - Series B Non-Cumulative Preferred AmTrust Financial Services, Inc. - Series C Non-Cumulative Preferred AmTrust Financial Services, Inc. - Series D Non-Cumulative Preferred Annaly Capital Management, Inc. - Series C Cumulative Preferred Annaly Capital Management, Inc. - Series D Cumulative Preferred Apollo Commercial Real Estate Finance, Inc. - Series A Cumulative Preferred Apollo Residential Mortgage, Inc. - Series A Cumulative Preferred Arbor Realty Trust, Inc. - Senior Unsecured Arbor Realty Trust, Inc. - Series A Cumulative Preferred Arbor Realty Trust, Inc. - Series B Cumulative Preferred Arbor Realty Trust, Inc. - Series C Cumulative Preferred * Ares Capital Corp. - Senior Unsecured Banc of California, Inc. - Series D Non-Cumulative Preferred Campus Crest Communities, Inc. - Series A Cumulative Preferred * Capstead Mortgage Corp. - Series E Cumulative Preferred Cedar Realty Trust, Inc. - Series B Cumulative Preferred * Chesapeake Lodging Trust - Series A Cumulative Preferred * Citigroup Capital XIII - Cumulative Preferred Colony Capital, Inc. - Cumulative Preferred ^ Colony Capital, Inc. - Series A Cumulative Preferred * Colony Capital, Inc. - Series B Cumulative Preferred Corporate Office Properties Trust - Series L Cumulative Preferred * CYS Investments, Inc. - Series A Cumulative Preferred CYS Investments, Inc. - Series B Cumulative Preferred * Digital Realty Trust, Inc. - Series H Cumulative Preferred Excel Trust, Inc. - Series B Cumulative Preferred * GMAC Capital Trust I Fixed Rate Floating Rate Trust Cumulative Preferred Securities, Series 2 * Hatteras Financial Corp. - Series A Cumulative Preferred * Hersha Hospitality Trust - Series B Cumulative Preferred * Hudson Pacific Properties, Inc. - Series B Cumulative Preferred Invesco Mortgage Capital, Inc. - Series A Cumulative Preferred Invesco Mortgage Capital, Inc. - Series B Cumulative Preferred Investors Real Estate Trust - Series B Cumulative Preferred iStar Financial, Inc. - Series G Cumulative Preferred Kemper Corp. - Subordinated Kennedy-Wilson Holdings, Inc. - Senior Unsecured * Kite Realty Group Trust - Series A Cumulative Preferred * KKR Financial Holdings LLC - Series A Cumulative Preferred LaSalle Hotel Properties - Series H Cumulative Preferred MFA Financial, Inc. - Series B Cumulative Preferred * National General Holdings Corp. - Series B Non-Cumulative Preferred ^ Northstar Realty Finance Corp. - Series C Cumulative Preferred * Northstar Realty Finance Corp. - Series D Cumulative Preferred Northstar Realty Finance Corp. - Series E Cumulative Preferred * Pebblebrook Hotel Trust - Series A Cumulative Preferred * Pebblebrook Hotel Trust - Series B Cumulative Preferred * Pennsylvania Real Estate Investment Trust - Series A Cumulative Preferred * Resource Capital Corp. - Series B Cumulative Preferred Resource Capital Corp. - Series C Cumulative Preferred * Retail Properties of America, Inc. - Series A Cumulative Preferred * Summit Hotel Properties - Series A Cumulative Preferred * Summit Hotel Properties - Series B Cumulative Preferred Summit Hotel Properties - Series C Cumulative Preferred WP Glimcher, Inc. - Series H Cumulative Preferred * Industrials - 1.1% Diana Shipping, Inc. - Senior Unsecured ^† Diana Shipping, Inc. - Series B Cumulative Preferred † Safe Bulkers, Inc. - Series D Cumulative Preferred † Telecommunication Services - 0.3% United States Cellular Corp. - Senior Unsecured TOTAL PREFERRED STOCKS (Cost $135,932,479) Principal Amount CORPORATE BONDS - 1.2% ARC Properties Operating Partnership LP, 2.000%, 02/06/2017 Bank Of NY Mellon Corp., 4.950%, 12/29/2049 + Deutsche Bank AG, 7.500%, 12/29/2049 +† TOTAL CORPORATE BONDS (Cost $2,977,619) Shares Value EXCHANGE-TRADED FUNDS - 0.3% Direxion Daily 20-Year Treasury Bull 3x ETF ^ TOTAL EXCHANGE-TRADED FUNDS (Cost $738,197) EXCHANGE-TRADED NOTES - 0.2% iPath S&P hort-Term Futures ETN ^† TOTAL EXCHANGE-TRADED NOTES (Cost $636,896) CLOSED-END MUTUAL FUNDS - 0.5% Nuveen Preferred Income Opportunities Fund TOTAL CLOSED-END MUTUAL FUNDS (Cost $1,306,690) TOTAL INVESTMENTS (Cost $230,680,026) - 90.9% Other Assets in Excess of Liabilities - 9.1% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ^ Non-income producing. + Variable Rate Security.The rate shown represents the rate at May 31, 2015. † U.S. traded security of a foreign issuer or corporation. * All or a portion of the security has been segregated for open short positions. ~ Illiquid security; a security may be considered illiquid if it lacks a readily available market.As of May 31, 2015, the value of these securities was $2,887,500 or 1.12% of total net assets. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. Orinda Income Opportunities Fund Schedule of Securities Sold Short May 31, 2015 (Unaudited) Shares Value EXCHANGE-TRADED FUNDS - 5.1% iShares Mortgage Real Estate Capped ETF $ iShares S&P U.S. Preferred Stock ETF iShares U.S. Real Estate ETF Utilities Select Sector SPDR Fund TOTAL EXCHANGE-TRADED FUNDS (Proceeds $13,087,845) EXCHANGE-TRADED NOTES - 0.3% JPMorgan Alerian MLP ETN TOTAL EXCHANGE-TRADED NOTES (Proceeds $697,085) TOTAL SECURITIES SOLD SHORT (Proceeds $13,784,930) - 5.4% $ Percentages are stated as a percent of net assets. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. Federal Income Tax Information The cost basis of investments for federal income tax purposes at May 31, 2015 was as follows: Vivaldi Orinda Vivaldi Orinda Orinda Hedged Equity* Macro Opps* Income Opps* Cost of investments $ $ $ Gross unrealized appreciation Gross unrealized depreciation ) ) ) Net unrealized appreciation (depreciation) $ $ ) $ *The above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. Summary of Fair Value Measurements at May 31, 2015 (Unaudited) The Funds have adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion of changes in valuation techniques and related inputs during the period, and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds' own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Funds' major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities - Equity securities, including common stocks, preferred stocks, foreign-issued common stocks, exchange-traded funds, closed-end mutual funds and real estate investment trusts (REITs), that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Investment Companies – Investments in open-end mutual funds, including money market funds, are generally priced at their net asset value per share provided by the service agent of the Funds and will be classified in level 1 of the fair value hierarchy. Exchange-Traded Notes – Investments in exchange-traded notes are actively traded on a national securities exchange and are valued based on the last sales price from the exchange and are categorized in level 1 of the fair value hierarchy. Derivative Instruments – Listed derivatives, including options, rights, warrants and futures that are actively traded are valued based on quoted prices from the exchange and are categorized in level 1 of the fair value hierarchy. Short-Term Debt Securities - Short-term debt securities, including those securities having a maturity of 60 days or less, are valued at the evaluated mean between the bid and asked prices.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The Board of Trustees (“Board”) has delegated day-to-day valuation issues to a Valuation Committee of Advisors Series Trust which is comprised of representatives from U.S. Bancorp Fund Services, LLC, the Funds’ administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board. These procedures consider many factors, including the type of security, size of holding, trading volume and news events.All actions taken by the Valuation Committee are subsequently reviewed and ratified by the Board. Depending on the relative significance of the valuation inputs, fair valued securities may be classified in either level 2 or level 3 of the fair value heirarchy. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the fair valuation hierarchy of the Hedged Equity Fund's securities as of May 31, 2015: Vivaldi Orinda Hedged Equity Fund Level 1 Level 2 Level 3 Total Common Stock Consumer Discretionary $ $
